         Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 1 of 11




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In Re:                                            §         Case No. 21-31811-H3-11
                                                  §
         1917 Heights Hospital, LLC,              §         (Chapter 11)
                                                  §
               Debtor.                            §

              DEBTOR’S CHAPTER 11 STATUS CONFERENCE STATEMENT

TO THE HONORABLE EDUARDO V. RODRIGUEZ, UNITED STATES
BANKRUPTCY JUDGE:

         COMES NOW, 1917 Heights Hospital, LLC (the “Debtor”), and files this, Debtor’s

Chapter 11 Status Conference Statement (the “Status Conference Statement”).

                                        I.
                         SUMMARY OF THE BANKRUPTCY CASE

         1.    The Debtor owns a medical office building (the “Building”). Multiple purported

liens encumber the Building. The Building was scheduled for a foreclosure sale by an entity that

asserts it acquired a note and accompany liens on and related to the Building from the actual

lender (“Actual Lender”) that lent the Debtor money (“Asserted Lien Holder”).

         2.    The Debtor initiated the Chapter 11 proceeding for multiple reasons. A primary

reason was because pre-petition the Debtor executed a sales contract to sell the Building for a

sales price exceeding its total known purported secured debts. A secondary reason was because

a foreclosure sale would likely result in an artificially low forced sales price resulting in no

distributions to any inferior lien holders, and no distributions to any unsecured creditors.

         3.    Since filing Chapter 11, the Debtor has continued to negotiate the sales contract

with the purchaser. The parties are presently finalizing an addendum to the sales contract. Once

this addendum is fully agreed upon and executed, it is currently anticipated that the sales contract


                                                  1
        Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 2 of 11




will no longer be terminable at will by the purchaser. The Debtor presently intends to then seek

Bankruptcy Court approval of such proposed sale through a Section 363 motion.

       4.      The Debtor presently has no reason to believe that the anticipated purchaser under

the sales contract will not timely close once the addendum is finalized.

       5.      It is presently anticipated that this sale should likely generate sufficient funds to

allow the Debtor to make a very meaningful distribution to general unsecured creditors through a

subsequently filed Chapter 11 plan.

       6.      The Debtor presently expects to receive an offer for the Building from another

potential purchaser.

       7.      It is important to note that the Asserted Lien Holder took physical possession of

the Building in mid-December of 2020. Since such time, the Asserted Lien Holder has operated

the Building through a building management company.

       8.      The Building presently has only one tenant, and the Building requires certain

repairs. The Debtor is seeking to work with the tenant on these repairs in good faith. The

tenant’s rent is approximately $70,000 per month.

       9.      The Debtor is a single asset real estate Debtor. The Debtor has not waived, does

not waive, and hereby expressly preserves, any and all rights and remedies it may have under the

Bankruptcy Code, other applicable law and/or under any agreement, including without limitation

regarding the Building, its rents and possession thereof, the anticipated Section 363 motion, the

anticipated Chapter 11 plan, claims against any entity and any claims against the Debtor.

       10.     The Debtor presently anticipates timely selling the Building with Bankruptcy

Court authority and then to seek confirmation of a Chapter 11 plan.




                                                 2
       Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 3 of 11




                                      II.
                           DEBTOR’S ANSWERS TO THE
                     COURT’S STATUS CONFERENCE QUESTIONS

   A. The business, financial and other problems that prompted the filing of this case.

       11.    The Debtor’s largest tenant breached its lease and improperly vacated the

Building. This caused a significant, sudden, and detrimental reduction in the Debtor’s cash flow.

The Building occupancy dropped from approximately 95% to 40%. Augmenting these problems

caused by tenant’s material breach, were renovations required to the now vacant space necessary

to attract prospective new tenants. To accomplish these required renovations and to retire the

then first lien holder’s debt, the Debtor received a large short-term loan on very unfavorable

terms from the Actual Lender. The Debtor took all such actions with the good faith belief that

the short-term loan would be timely refinanced on better loan terms once the new tenants were

acquired because the Building would be more attractive to prospective lenders with a large

occupancy rate.

       12.    While the renovations were mostly completed, sufficient paying new tenants were

not timely acquired. While a new tenant moved in, it failed to pay rent. The Debtor believes that

such new tenant likely improperly used certain information it gained by virtue of its tenancy in

the Building and contractual lease relationship with the Debtor to the Debtor’s detriment

sabotaging the Debtor’s refinance efforts. The Actual Lender apparently financed and “sold” the

note and deed of trust to the Asserted Secured Creditor. The Debtor scheduled causes of action

regarding these events. The short-term loan matured. The Debtor was unable to refinance. The

Building was posted for foreclosure.




                                               3
        Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 4 of 11




   B. Attendance at a meeting of creditors pursuant to 11 U.S.C. §341(a).

       12.     The Section 341 meeting of creditors has not yet occurred, and it is presently

scheduled for July 8, 2021.

   C. Estate’s need for professionals (e.g., attorneys, accountants, brokers, etc.).

       13.     An application to employ general bankruptcy counsel has been timely filed [dkt.

no. 18]. A real estate broker is not involved in the current Building sales contract. It is unclear

at this time whether additional professionals may be required.

   D. Unique issues concerning secured debt, employees, cash collateral, executory
      contracts and existing management.

       14.     The Building is currently in the possession of the Asserted Lien Holder. The

Building is being operated and managed by the Asserted Lien Holder and its hired management

company. The Asserted Lien Holder has been receiving the rents.

   E. Post-petition operations and revenue.

       15.     Presently, the Asserted Lien Holder is in possession of the Building and its

management company is managing the Building.             One tenant is currently occupying the

Building. Rent is approximately $70,000.00 per month. Since mid-December of 2020, the

Asserted Lien Holder has been collecting rents.

   F. Status of any litigation pending in or outside this Court.

       16.     As disclosed in the Statement of Financial Affairs, the Debtor was involved in

certain prepetition state court litigation. Any and all such litigation against the Debtor is stayed

by Section 362.




                                                  4
        Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 5 of 11




   G. Compliance with requests for information from the United States Trustee including,
      but not limited to, request made in the Initial Debtor Interview.

        17.    The Debtor has cooperated and will continue to cooperate with the United States

Trustee. While the Debtor to date has provided the majority of the information requested by the

United State Trustee, the Debtor is diligently working through a few remaining issues. The

Debtor presently anticipates that such remaining issues will be fully resolved prior to the Section

341 Meeting of Creditors and the Status Conference before this Court.

   H. Type and adequacy of insurance coverage.

        18.    The Debtor is not in possession of the Building. The Asserted Lien Holder

maintains a commercial property insurance policy with at least $28 million in coverage and is

required under its written contract with its management company to maintain certain additional

insurance on the Building, including a general liability policy with coverage of at least $5 million

per occurrence. While the Debtor has a copy of the commercial property insurance policy, it is

in the process of obtaining a copy of the general liability policy. Additionally, the Building’s

sole tenant is required to maintain a general liability policy with coverage of $1 million per

occurrence with a $2 million aggregate. The Debtor is in the process of obtaining this policy as

well.

        19.    Out of an abundant of caution, the Debtor purchased its own insurance policies,

including a property insurance policy in the amount of $50 million, a general liability policy with

coverage of $1 million per occurrence with a $2 million aggregate, as well as an additional

umbrella policy of $3 million dollars. The Debtor believes that all such insurance policies in the

aggregate presently appear adequate in coverage and dollar amount.




                                                 5
        Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 6 of 11




   I. An outline of the proposed plan.

       20.     While not a plan solicitation as prohibited by Section 1125(b) and without

waiving any and all rights provided for in Section 1129, et seq., after closing the anticipated

Building sale, the Debtor presently intends to prepare and submit a Chapter 11 plan providing for

distributions of the anticipated sales proceeds to allowed claim holders as required by the

Bankruptcy Code and to the extent that assets may remain, for such assets to be retained by the

reorganized debtor. The Debtor hereby reserves the right to seek plan confirmation as permitted

by Section 1129, et seq.

   J. A proposed schedule for filing and confirming the proposed plan.

       21.     The Debtor presently intends to timely file a confirmable plan after the anticipated

Building sale closes. The Debtor’s also presently anticipates that such a plan may be filed within

approximately 60 days of the date of this submission. This timing may change depending on

various issues and future business decisions made by the Debtor.

   K. Debtor-In-Possession Bank Account.

       22.     The Debtor is in the process of opening a Debtor-In-Possession bank account. As

noted above, the Asserted Lien Holder has been collecting the rents and on the petition date, the

Debtor held approximately $425.00 in its only prepetition bank account.

   L. Any other matters that might materially affect the administration of this case.

       23.     The Debtor is currently unaware of additional facts not already stated in this

document that may materially affect the administration of this case.




                                                6
        Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 7 of 11




       WHEREFORE, the Debtor respectfully requests that the Bankruptcy Court grant it any

and all relief, legal or equitable, special or general throughout this bankruptcy proceeding to

which the Debtor may be entitled.

       DATED this the 2nd day of July 2021.


                                              Respectfully submitted,

                                              /s/ Steven Shurn
                                              Steven Shurn TBN 24013507
                                              sshurn@hwa.com
                                              HUGHESWATTERSASKANASE, LLP
                                              Total Plaza
                                              1201 Louisiana, 28th Floor
                                              Houston, Texas 77002
                                              (713) 759-0818 Telephone
                                              (713) 759-6834 Facsimile
                                              (713) 410-2139 Cell Phone

                                              PROPOSED COUNSEL FOR DEBTOR



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Chapter 11 Status
Conference Statement was served to all parties-in-interest listed on the “Service List” attached
hereto by U.S. Mail, First Class, postage prepaid on this the 2nd day of July, 2021.

                                                    /s/ Steven Shurn
                                                  Steven Shurn




                                                 7
       Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 8 of 11

                                      “SERVICE LIST”

                                   Case No. 21-31811-H5-11

                          1917 HEIGHTS HOSPITAL, LLC, DEBTOR


DEBTOR:                                          DEBTOR’S ATTORNEY:
1917 Heights Hospital, LLC
                                                 Steven Shurn, Attorney
1917 Ashland Street, #300
                                                 Total Plaza
Houston, Texas 77018
                                                 1201 Louisiana, 28th Floor
                                                 Houston, Texas 77002
U.S. TRUSTEE

Office of the U.S. Trustee
Attn: Stephen Statham, Attorney
515 Rusk, Suite 3516
Houston, Texas 77002


SECURED CREDITORS:

1917 Ashland Street 2, LLC
                                                 Harris County Appraisal District
c/o Madison Realty Capital
                                                 13013 Northwest Freeway
520 Madison Avenue, Suite 3501
                                                 Houston, Texas 77040-6305
New York, New York 10022
                                                 Thyssen Krupp Elevator Corp.
Ann Harris Bennett, Tax Assessor
                                                 P. O. Box 933004
7300 N. Shepherd Drive
                                                 Atlanta, Georgia 31193-3004
Houston, Texas 77091
                                                 Wilson Fire Equipment & Service Comp
Arbitra Capital Partners, LLC
                                                 7303 Empire Central Drive
c/o Miles Cohen, Attorney
                                                 Houston, Texas 77040
Crain Caton & James
1400 McKinney Street, Suite 1700
Houston, Texas 77010
                                                 UNSECURED CREDITORS:
Barber Plumbing Services, LLC
                                                 3M Company
4006 East Timber Cut Court
                                                 General Offices/3M Center
Pearland, Texas 77584
                                                 St. Paul, Minnesota 55114-1000
Carrier Rental Systems
                                                 ABC Homes and Commercial Services
35961 Eagle Way
                                                 11934 Barker Cypress Road
Chicago, Illinois 60678
                                                 Cypress, Texas 77433


3088664v1
        Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 9 of 11

                                     “SERVICE LIST”

                                  Case No. 21-31811-H5-11

                        1917 HEIGHTS HOSPITAL, LLC, DEBTOR


UNSECURED CREDITORS:

Airgas USA, LLC                                 Comcast
P. O. Box 676015                                P.O. Box 37610
Dallas, Texas 75267-6015                        Philadelphia, Pennsylvania 19101-0601

AT&T Wireless                                   Decorative Floors & More, LLC
P. O. Box 105414                                6709 Carvel Lane
Atlanta, Georgia 30348-5414                     Houston, Texas 77074

Baker Tilly Virchow Krause, LLP                 DirectTV
11750 Katy Freeway, Suite 1100                  P. O. Box 105249
Houston, Texas 77079                            Atlanta, Georgia 30348-5249

BeaconMedaes, LLC                               Dolphin Plumbing
1059 Paragon Way                                P. O. Box 7429
Rock Hill, South Carolina 29730                 Houston, Texas 77008

Bettencourt Tax Advisors                        Entech Sales & Service, LLC
730 N. Post Oak Road, Suite 400                 3404 Garden Brook Drive
Houston, Texas 77024                            Dallas, Texas 75234-2444

CenterPoint Energy                              ETS Environmental Testing Services, LLC
P. O. Box 4981                                  10908 Metronome Drive
Houston, Texas 77024                            Houston, Texas 77043

Chem-Aqua, Inc.                                 Facilities Survey, Inc.
P. O. Box 971269                                400 Penn Center Boulevard, Suite 552
Dallas, Texas 75397-1269                        Pittsburgh, Pennsylvania 15235

City of Houston – Utility Bill                  First Class Generator Services
P. O. Box 1560                                  P. O. Box 1373
Houston, Texas 77251-1590                       Cypress, Texas 77410-1373

Comcast Business                                GFL Environmental
P. O. Box 660618                                P. O. Box 555193
Dallas, Texas 75266-0618                        Detroit, Michigan 48255-5193




3088664v1
       Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 10 of 11

                                       “SERVICE LIST”

                                  Case No. 21-31811-H5-11

                        1917 HEIGHTS HOSPITAL, LLC, DEBTOR


UNSECURED CREDITORS:

HCSG Staff Leasing Solutions, LLC               LKL Development Group, LLC
3220 Tillman Drive                              c/o Eric J. Cassidy, Attorney
Bensalem, Pennsylvania 19020                    909 Fannin, Suite 3800
                                                Houston, Texas 77010
IntegraNet Physician Resource, Inc.
1900 North Loop West, Suite 400                 Med Center Developers, LLP
Houston, Texas 77018                            1900 North Loop West, Suite 120
                                                Houston, Texas 77018
Janitors Warehouse of Houston
6546-A Petropark Drive                          Mueller Water Conditioning, Inc.
Houston, Texas 77041                            P. O. Box 975118
                                                Dallas, Texas 75397-5118
Johnson Controls Fire Protection, LP
4700 Exchange Court, Suite 300                  Presto-X
Boca Raton, Florida 33431                       P. O. Box 13848
                                                Reading, Pennsylvania 19612-3848
Kings III of America
7510 Canyon Drive, Suite 100                    Sabre Electric Company
Coppell, Texas 75019-3857                       P. O. Box 79292
                                                Houston, Texas 77279
Kyle A. Fitch
c/o Eric J. Cassidy, Attorney                   Sun Coast Resources
909 Fannin Street, Suite 3800                   P. O. Box 202603
Houston, Texas 77010                            Dallas, Texas 75320

LEI Grounds Groomers/Lightfoot Ent., Inc.       The Hanover Insurance Group
P. O. Box 267                                   P. O. Box 580045
Vidor, Texas 77670                              Charlotte, North Carolina 28258-0045

Lingard Fitch                                   Tina Fitch
c/o Eric J. Cassidy, Attorney                   c/o Eric J. Cassidy, Attorney
909 Fannin, Suite 3800                          909 Fannin Street, Suite 3800
Houston, Texas 77010                            Houston, Texas 77010




3088664v1
       Case 21-31811 Document 19 Filed in TXSB on 07/02/21 Page 11 of 11

                                      “SERVICE LIST”

                                  Case No. 21-31811-H5-11

                       1917 HEIGHTS HOSPITAL, LLC, DEBTOR


UNSECURED CREDITORS:                            PARTIES REQUESTING NOTICE:

TXU Energy                                      Office of the U.S. Trustee
P. O. Box 650638                                Attn: Stephen Statham, Attorney
Dallas, Texas 75265-0638                        515 Rusk, Suite 3516
                                                Houston, Texas 77002
UC LDBA Fund II, LLC
745 Boylston Street, Suite 502                  Harris County
Boston, Massachusetts 02116                     c/o John Dillman, Attorney
                                                Tara Grundemeier, Attorney
U.S. Small Business Administration              P. O. Box 3064
1545 Hawkins Boulevard, Suite 202               Houston, Texas 77253-3064
El Paso, Texas 79925
                                                IntegraNet Physician Resource, Inc.
WCA Waste Systems, Inc.                         c/o Alan Gerger, Attornrey
1330 Post Oak Boulevard, 7th Floor              1770 St. James Place, Suite 105
Houston, Texas 77210-4524                       Houston, Texas 77056

                                                IntegraNet Physician Resource, Inc.
NOTICE ONLY:                                    c/o Logan Johnson, Attorney
                                                700 Louisiana, Suite 2650
Internal Revenue Service                        Houston, Texas 77002
300 E. 8th Street Mail Stop 5026AUS
Austin, Texas 78701                             Frost Bank
                                                c/o Robert L. Barrows, Attorney
Internal Revenue Service                        800 Broadway, Suite 200
Centralized Insolvency Operation                San Antonio, Texas 78215
P. O. Box 7346
Philadelphia, Pennsylvania 19101-7346           CuraHealth Houston Heights, LLC
                                                c/o James J. Watts, Attorney
Office of the Attorney General                  111 Congress Avenue, Suite 1400
P. O. Box 12548                                 Austin, Texas 78701
Austin, Texas 78711-2548

United States Attorney’s Office
Southern District of Texas
1000 Louisiana, Suite 2300
Houston, Texas 77002



3088664v1
